Citation Nr: 0415898	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  99-18 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound (SFW) to the anterior 
aspect of the neck with retained foreign body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel






INTRODUCTION

The veteran had active military service from October 1967 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the North Little 
Rock, Arkansas, Regional office (RO) of the Department of 
Veterans' Affairs (VA).

This case was previously before the Board and on two 
occasions, in January 2001 and September 2003, it was 
remanded to the RO for further development.  The case has 
since been returned to the Board and is now ready for 
appellate review.


FINDING OF FACT

The veteran's residuals of a SFW to the neck are manifested 
by subjective complaints of pain, but they do not result in 
objective clinical findings relating to scars or limitation 
of motion.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
residuals of a SFW to the anterior aspect of the neck with 
retained foreign body have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.31 and Part 4, Diagnostic 
Codes 7800, 7803, 7804, 7805 (prior and subsequent to August 
30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004)  the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
rating decision noted above, an August 1999 statement of the 
case and supplemental statements of the case dated in March 
2002, and February 2004.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  Further, in an October 2003 letter, the RO 
specifically informed the veteran of the information and 
evidence needed from him to substantiate his claim, evidence 
already submitted and/or obtained in his behalf, as well as 
the evidence VA would attempt to obtain.  The record 
discloses that VA has met its duty to assist the veteran also 
in obtaining evidence necessary to substantiate his claim.  
Most notably VA and private treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  

The Board notes that the October 2003 VCAA letter was mailed 
to the veteran subsequent to the appealed rating decision in 
violation of the holding in the Pelegrini and the VA has not 
informed the veteran to provide any evidence in his 
possession not previously submitted which is pertinent to 
this claim as required by 38 C.F.R. § 3.159.  The Board, 
however, finds that in the instant case the veteran has not 
been prejudiced by this defect.  In this regard, The Board 
notes the veteran was provided notice of the division of 
responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  In a statement dated in October 2003 the veteran 
stated that he had no additional evidence to submit.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background.

The veteran's service medical records are incomplete and, 
according to an entry therein, were to some extent lost in 
Vietnam.  They contain no reference to the veteran's SFW 
injury to the neck.  His DD 214 shows several decoration and 
medals, to include the Purple Heart Medal.

On the veteran's initial October 1970 post service VA medical 
examination, the veteran reported that he had sustained 
shrapnel wound in the anterior portion of his neck when a 
booby trap exploded in Vietnam in December 1968.  Examination 
of the neck revealed a tiny 2 mm. scar directly over the 
thyroid cartilage in the midline of the neck.  The examiner 
stated that one had to look very closely to detect its 
presence.  He added that there was no evidence of other 
residual associated with the wound.  An x-ray of the 
veteran's neck revealed a 2 x 3 mm. metallic foreign body 
located at the level of the thyroid cartilage, immediately 
anterior to the tracheal air shadow and about an inch to the 
left of the midline.

Service connection for residuals of a shrapnel wound, 
anterior aspect of the neck with retained foreign body was 
established by an RO rating decision dated in November 1970.  
This disorder has been continuously rated as noncompensably 
disabling under diagnostic code 7805 of VA's Schedule for 
Rating Disabilities (Rating Schedule).


Private outpatient treatment records received in February 
1998 in connection with the veteran's current claim show 
evaluation and treatment, primarily related to complaints of 
sinus congestion and sore throat, provided to the veteran 
between May 1981 and April 1997.  These records contain no 
recent entry referable to the veteran's neck.

The veteran was afforded a VA examination in May 1998.  The 
veteran informed the examiner that sometimes his neck becomes 
sore at night and he had trouble sleeping.  He reported some 
problems with strangling when eating or drinking and that his 
neck gets stiff while he is working.  On physical 
examination, the examiner could not identify the entry wound 
scar.  Range of motion of the cervical spine was within 
normal limits.  The foreign body was not palpable.  Shrapnel 
wound to the anterior aspect of the neck with retained 
foreign body and no symptom of limitation of motion at this 
time was the diagnostic impression rendered.

The veteran underwent another VA examination of his service 
connected SFW residuals in May 1999.  On this examination the 
veteran reported that he had no difficulty swallowing.  He 
stated that he occasionally could "feel the shrapnel" and 
that it hurt.  The examiner reported that he could not 
absolutely identify the entry scar associated with the 
veteran's SFW.  He also stated that he could not palpate any 
foreign body.  The veteran's peripheral and carotid pulses 
were normal.  He had a normal range of motion of the cervical 
spine.  An x-ray of the cervical spine was interpreted to 
reveal a small metallic foreign body resembling shrapnel 
fragment in the soft tissues of the anterior neck.  In an 
addendum to this examination, dated in June 2001, the 
examiner noted his review of the veteran's x-ray and found it 
to be consistent with shrapnel in soft tissue of the neck.  
He added that this would not cause any slight problems or 
symptoms.  Additional private treatment records received in 
July 2001 include a February 1999 treatment record noting the 
veteran's complaint of neck pain and difficulty sleeping.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2003).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2001) must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare- ups." 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40 (2002).

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45 (2002).

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned. 38 C.F.R. § 4.31.

During the course of this appeal, VA revised the criteria by 
which skin disabilities are rated, effective August 30, 2002.  
67 Fed. Reg. 49590-49599 (Jul. 31, 2002).  Thus, the Board 
will analyze the veteran's claim for increase under each set 
of criteria to determine if one is more favorable to him.  If 
an increase is warranted based solely on the revised 
criteria, the effective date of the increase cannot be 
earlier than the effective date of the revised criteria.  See 
VAOGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).

The veteran's residuals of a SFW of the neck are currently 
rated as zero percent pursuant to the diagnostic criteria set 
forth at 38 C.F.R. § 4.118, pertaining to scars.  

Under both the former and revised versions of Diagnostic Code 
7805, a scar may be rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118 (2002 & 2003).

Under the former criteria, Diagnostic Code 7803 provided that 
a superficial and poorly nourished scar with repeated 
ulceration warrants a 10 percent rating.  Under Diagnostic 
Code 7804, a 10 percent rating is also warranted for a 
superficial scar that is tender and painful on objective 
demonstration.  A 10 percent rating is the highest schedular 
evaluation assignable under the former Diagnostic Codes 7803 
and 7804.  38 C.F.R. § 4.118 (2002).

Under the revised criteria a 10 percent rating is also 
warranted for a scar that is superficial and unstable 
(Diagnostic Code 7803); or, is superficial and painful 
(Diagnostic Code 7804).  A 10 percent rating is the highest 
schedular evaluation assignable under the revised Diagnostic 
Codes 7803 and 7804.  38 C.F.R. § 4.118 (2003).

Diagnostic Code 7800 governs disability ratings for 
disfiguring scars on the head, face, or neck. Under the 
former Diagnostic Code 7800, disfiguring scar of the head, 
face, or neck warrants a noncompensable evaluation if the 
disfigurement is slight and a 10 percent evaluation if the 
disfigurement is moderate. A 30 percent evaluation 
contemplates severe disfigurement, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.

Under the revised Diagnostic Code 7800 for disfigurement of 
the head, face, or neck, an 80 percent evaluation is 
warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
six or more characteristics of disfigurement.

Visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement a 50 percent evaluation is 
warranted. Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement a 30 percent evaluation is 
warranted. One characteristic of disfigurement a 10 percent 
evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.). Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.

Although the veteran contends that his service-connected 
residuals of a SFW of the neck is more disabling than 
currently evaluated, there are no pertinent medical records, 
which indicate that the veteran's residual scarring is 
tender, painful, poorly nourished, unstable or involves 
repeated ulcerations.  Hence, a compensable rating is not 
warranted under either the old or new criteria at Diagnostic 
Code 7803 or 7804.  Similarly, recent VA examination does not 
reveal that the veteran demonstrates disfigurement of the 
neck.  On VA examination in May 1999, the scarring associated 
with the veteran's SFW injury was essentially undetectable.  
Thus, a compensable rating is not warranted under the old or 
new criteria at Diagnostic Code 7800.  In a similar manner, 
as the record clearly shows that the veterans has 
consistently demonstrated a normal range of motion of the 
cervical spine, a compensable rating under both the former 
and revised Diagnostic Code 7805 is not warranted.  The Board 
has considered the holding of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), However, despite the veteran's complaints 
that his service-connected neck disorder causes pain, pain 
has not been objectively demonstrated and there is no medical 
evidence that pain limits to any degree motion of the 
cervical spine.

In view of the above, the Board concludes that an evaluation 
in excess of that currently assigned by the RO is not 
warranted. In reaching the foregoing decision, the Board has 
been cognizant of the "benefit of the doubt rule." However, 
as the evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102
   

ORDER

An increased (compensable) evaluation for residuals of a 
shell fragment wound (SFW) to the anterior aspect of the neck 
with retained foreign body is denied.


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



